Citation Nr: 0925492	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a 
fractured jaw, to include for dental treatment purposes.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veteran's claim must be remanded for 
the RO to obtain an opinion.  The service treatment records 
clearly show the Veteran incurred a fracture of the mandible 
in October 1971, during service.  The fracture was between 
teeth numbers 18 and 20 and teeth numbers 27 and 28.  He was 
hospitalized until January 1972.  While the Veteran has 
contended that he lost several teeth at the time of the 
injury, the service records show this is not the case.  
Instead, the records show the Veteran had tooth number 29 
removed because of mobility in January 1974, shortly before 
separation.  At the time of separation, tooth number 29 is 
the only one noted to have been missing.

In January 2008, the Veteran underwent VA examination.  He 
was diagnosed with multiple missing teeth in the mandibular 
arch, malocclusion, and moderate periodontitis.  The Veteran 
indicated that he could not wear his lower partial anymore 
because of major trauma to his tongue.  It was noted that he 
had approximately 25 percent of generalized horizontal bone 
loss noted in the maxilla and mandible.  While it is clear 
the Veteran incurred trauma in service, the evidence shows he 
did not lose teeth at that time.  However, he had one tooth 
extracted prior to separation, which was in proximity to the 
location of his fracture.  The examiner did not provide an 
opinion with regard to whether any of the currently diagnosed 
dental disorders are related to this in-service fracture of 
the Veteran's mandible.  The Board finds that such an opinion 
is needed to determine whether any currently diagnosed dental 
disorder is due to trauma in service.  There is no competent 
opinion of record addressing this issue.

It is not clear that the agency of original jurisdiction 
(AOJ) adjudicated the issue of entitlement to service 
connection for residuals of a jaw fracture.  The most recent 
VA examination noted the history of the fracture and that 
wire ligature was present in the right side of the mandible.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dental 
examination to determine the diagnoses of 
any current dental disorders.  Any missing 
teeth should be noted.  The examiner is 
asked to review the claims file and 
provide an opinion with regard to whether 
it is at least as likely as not (at least 
a 50/50 probability) that a currently 
diagnosed dental disorder is related to 
the documented fracture of the mandible in 
service.  The examiner is asked to 
specifically determine whether any missing 
teeth, including tooth number 29, and/or 
the bone loss are due to the trauma in 
service.  The examiner is asked to provide 
a rationale for all conclusions.

2.  The AOJ should adjudicate the issue of 
entitlement to service connection for 
residuals of a jaw fracture, to include the 
VA examination finding of wire ligature in 
the right side body of the mandible.  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




